The Court.
The petitioner was served with subpoena duces tecum, requiring him to produce telegraphic messages, but there was nothing to point his attention to any particular message or messages; he was required to search for and produce all messages from a number of persons to many other persons between certain specified dates. The service of the subpoena was an evident search after testimony. The petitioner was not bound to respond, and committed no contempt in failing to examine the papers under his control, to ascertain if any such messages had been sent or received.
The petitioner is discharged.